ABRAXAS PETROLEUM CORPORATION www.abraxaspetroleum.com Exhibit 99.1 NEWS RELEASE Abraxas Reports Second Quarter 2009 Results SAN ANTONIO (August 10, 2009) – Abraxas Petroleum Corporation (NASDAQ:AXAS) (“Abraxas Petroleum”) today reported financial and operating results for the three and six months ended June 30, 2009. As previously announced on June 30, 2009, Abraxas Petroleum entered into a definitive merger agreement with Abraxas Energy Partners, L.P. (“Abraxas Energy”), pursuant to which Abraxas Energy will merge with and into Abraxas Petroleum (the “Merger”), and that holders of 96% of the common units of Abraxas Energy not held by wholly-owned subsidiaries of Abraxas Petroleum have executed a voting, registration rights and lock-up agreement with Abraxas Petroleum and Abraxas Energy.Abraxas Petroleum filed its preliminary proxy statement with the Securities and Exchange Commission on July 10, 2009.The merger agreement was amended and restated and the voting, registration rights and lock-up agreement was amended on July 17, 2009. In accordance with generally accepted accounting principles, Abraxas Petroleum has reported its results herein on a consolidated basis, which includes the results of Abraxas Energy and its subsidiaries.The share of net income (loss) of Abraxas Energy that Abraxas Petroleum did not own during the periods ended June 30, 2009 and 2008 is recorded as non-controlling interest.After the Merger is consummated, the non-controlling interest allocation will be eliminated in future periods. On a consolidated basis, the three months ended June 30, 2009 resulted in: · Production of 410.7 MBoe (4,513 Boepd); · Revenue of $12.4 million; · EBITDA(a) of $11.2 million; · Cash flow(a) of $8.3 million; and · Net loss attributable to Abraxas Petroleum of $10.0 million, or $0.20 per share. · Adjusted net income, excluding certain items(a), of $0.8 million, or $0.02 per share. (a) See reconciliation of non-GAAP financial measures below. 18803 Meisner Drive
